Citation Nr: 0019538	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  98-17 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for a duodenal 
ulcer, status post vagotomy, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the right thigh, Muscle Group XIV, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from April 1941 to April 
1945.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in July 1998 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

The Board notes that a rating decision in July 1999, inter 
alia, denied the veteran's claims of entitlement to service 
connection for a right knee fracture, rheumatoid arthritis 
and/or generalized osteoarthritis and TDIU.  The veteran is 
not shown to have filed a notice of disagreement with regard 
to those issues, which are not before the Board at this time.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.302 (1999).

The issue of entitlement to an increased evaluation for 
residuals of a shell fragment wound to the right thigh, 
Muscle Group XIV, will be addressed in the remand portion of 
this decision.  


FINDING OF FACT

A duodenal ulcer is primarily manifested by recurrent 
epigastric distress, without impairment of health manifested 
by anemia and weight loss or incapacitating episodes.  



CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 
20 percent for a duodenal ulcer, status post vagotomy, are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.114, Diagnostic Code 7305 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

When a veteran alleges that a service-connected disability 
has increased in severity, a claim for an increased 
disability evaluation is well grounded, see Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992), and, therefore, the 
Board finds that the veteran's claim for an increased rating 
for a duodenal ulcer is well grounded.  The Board is 
satisfied that, with regard to that issue, all relevant facts 
have been properly developed, and no further assistance to 
the veteran is required to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  

38 C.F.R. § 4.114, Diagnostic Code 7305 provides that a 
10 percent evaluation is warranted for a mild duodenal ulcer 
with recurring symptoms once or twice yearly.  A 20 percent 
evaluation requires a moderate duodenal ulcer with recurring 
episodes of severe symptoms 2 or 3 times a year averaging 10 
days in duration or with continuous moderate manifestations.  
A 40 percent evaluation requires a moderately severe duodenal 
ulcer with less than severe symptoms, but with impairment of 
health manifested by anemia and weight loss or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  A 60 percent evaluation 
requires a severe duodenal ulcer with pain which is only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, and manifestations 
of anemia and weight loss productive of definite impairment 
of health.  

The veteran's service medical records disclose that he had 
onset of mild epigastric pain after meals in August 1944.  
Symptoms recurred in October 1944, and, in December 1944, the 
pain was accompanied by nausea and vomiting.  X-rays in 
December 1944 showed an ulcer of the duodenum.  

At a service department hospital in February 1945, an upper 
gastrointestinal (GI) series of X-rays showed moderate 
enlargement of the gastric rugae and a small ulcer crater 
just distal to the pylorus, without any evidence of delayed 
gastric emptying.  

During VA hospitalization in March 1947, it was noted that 
the veteran had mild tenderness to pressure in the epigastric 
region.  He had been having intermittent difficulty, with 
some nausea and vomiting, usually after dietary indiscretion.

VA GI X-rays in May 1955 showed a persistent ulcer crater of 
the duodenal bulb.  The veteran reported that since his 
surgery in 1947 he had not followed any diet and he was not 
on medication.  He reported that his highest weight had been 
180 pounds when he entered service.  He reported that his 
weight  was 143 pounds at discharge and since 1947 he had 
averaged around 152 pounds.  The diagnosis was duodenal ulcer 
with residuals of vagotomy.

At a VA GI examination in February 1962, the veteran 
indicated that he only took medication for an acute flareup; 
the only time he had difficulty was when he got nervous; 
otherwise, he had a chronic midabdominal pain.  On 
examination, there were well-healed, asymptomatic scars on 
the abdomen; there was localized tenderness in the mid-upper 
epigastrium, with voluntary spasm upon palpation.  The 
diagnosis was duodenal ulcer, chronic, active.  


At a VA examination in June 1988, the veteran complained that 
Ibuprofen, which he took for relief of arthritis pain, caused 
dyspepsia and epigastric pain.  

VA outpatient treatment notes in April 1997 and July 1997 
showed that the veteran's peptic ulcer disease was stable and 
he was taking Pepcid.  

At a VA examination in May 1998, the veteran stated that, in 
1948, one third of his stomach was surgically removed.  He 
did not have abdominal pain or indigestion; his appetite was 
good, and he had not been throwing up; he had no food 
intolerance; he had no hematemesis or melena; he had no 
circulatory disturbance after meals or diarrhea.  He had 
chronic intermittent constipation, for which he took stool 
softener and Cimetidine, as he was taking Prednisone for 
rheumatoid arthritis.  On examination, there were no signs of 
anemia.  The abdomen was nontender with no palpable masses or 
enlarged organs.  The diagnosis was history of duodenal 
ulcer, status post partial gastrectomy and vagotomy.  

The veteran was admitted to a VA Medical Center in July 1998 
with a history of dark, tarry stools for three days.  An 
esophagogastroduodenoscopy showed no active bleeding or clot.  
The veteran had no bowel movements during his five days in 
the hospital.  The diagnosis was melena, resolved.  An 
October 1998 treatment record noted the veteran's weight to 
be 189 pounds and that he had black stools a week earlier, 
but not now.

In his substantive appeal, received in October 1998, the 
veteran stated that medication which he took for arthritis 
made his stomach upset most of the time.  

At a personal hearing in December 1998, the veteran testified 
that:  If he didn't watch what he ate, his stomach would 
hurt; he stopped taking Motrin because of its effect on his 
stomach; he was not vomiting; he was taking iron which, he 
was told, made his stool black; greasy food made his stomach 
ache.

Comparison of the veteran's recent symptomatology with the 
schedular requirements for a rating in excess of 20 percent 
clearly shows that the criteria for an increased rating have 
not been met.  Impairment of health manifested by anemia and 
weight loss has not been demonstrated, and no incapacitating 
episodes of a duodenal ulcer have been found.  Indeed, while 
the veteran has been seeking increased benefits, he has not 
contended that he has had impairment of health manifested by 
anemia and weight loss, or incapacitating episodes related to 
his duodenal ulcer.  Entitlement to an increased rating for a 
duodenal ulcer, status post vagotomy, is thus not 
established.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.114,


ORDER

An evaluation in excess of 20 percent for a duodenal ulcer, 
status post vagotomy, is denied. 



REMAND

With regard to the veteran's claim for an increased 
evaluation for residuals of a shell fragment wound to the 
right thigh, the Board notes that the RO considered a new 
medical examination of the veteran necessary to properly rate 
the disability and requested that the VA Medical Center 
(VAMC), Lexington, Kentucky, schedule the veteran for an 
examination.  The VAMC scheduled examinations of the 
veteran's joints, muscles, and scars for May 17, 1999.  The 
VAMC then reported that notification of the examinations sent 
to the veteran at his address at [redacted] was 
returned as not delivered and canceled the examinations.  The 
veteran's address of record at that time was [redacted].
VA medical records reveal that the veteran was 
hospitalized from June 17, 1999, to June 24, 1999, at the 
VAMC, Lexington; during that period of time, the RO learned 
that his home telephone had been disconnected.  In July 1999, 
the RO sent a Supplemental Statement of the Case (SSOC) to 
the veteran at "[redacted]", which was not 
returned by the Postal Service.  The SSOC stated that the 
veteran had failed to report for an examination and requested 
that he contact the RO and state whether he was willing to 
report for an examination.  Based on these facts, the Board 
finds that the RO and the VAMC made good faith efforts to 
have the veteran report for an examination, but it is 
somewhat unclear whether the veteran was actually aware that 
he had been requested to report for an examination.

In May 1998, the veteran underwent a VA muscles examination, 
but the examiner was not provided the veteran's prior medical 
records for review.  The veteran's service connected right 
thigh shell fragment wound residuals appear to be complicated 
by non-service connected rheumatoid arthritis, generalized 
osteoarthritis, and right knee fracture.  Under these 
circumstances, the Board is of the view that an additional 
examination is necessary to rate the service connected 
disability.  The Board points out to the veteran that, when a 
claimant, without good cause, fails to report for a  
necessary VA examination, a claim for an increased disability 
evaluation shall be denied.  38 C.F.R. § 3.655 (1999).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 4.56 
(1999).  

Under the circumstances, this case is REMANDED to the RO for 
the following:


1. The RO should write to the veteran at 
his [redacted] address of 
record in order to confirm that VA has 
his correct address.  The RO should 
also notify the veteran that an 
examination will be scheduled and 
advise him of the provisions of 
38 C.F.R. § 3.655 and his need to 
cooperate.

2. The RO should then arrange for the 
veteran to be scheduled for an 
appropriate VA examination to 
determine the current nature and 
severity of the residuals of his shell 
fragment wound to the right thigh, 
Muscle Group XIV.  It is imperative 
that the examiner review the veteran's 
medical records in the claims file.  
The examiner should determine the 
current nature and severity of 
residuals of a shell fragment wound to 
the right thigh, Muscle Group XIV, 
and, specifically, whether such 
residuals include disuse atrophy of 
muscles or any of the cardinal signs 
and symptoms of muscle disability.  
The examiner should comment on the 
functional loss, if any, attributable 
to the shell fragment wound residuals 
and distinguish, to the extent 
possible, the effects of non-service 
connected rheumatoid arthritis, 
generalized osteoarthritis, and right 
knee fracture.  The examiner should 
also distinguish the effects of the 
veteran's service connected left thigh 
shell fragment wound residuals on his 
balance, propulsion, etc., from the 
effects of his right thigh disability.  
All findings, opinions and bases 
therefor should be set forth in 
detail.  The claims folder should be 
made available and reviewed by the 
examiner(s) prior to the examination.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purpose of this REMAND is to obtain 
clarifying medical information.  By this REMAND the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran until he 
receives further notice.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals




 

